ORDER DISMISSING APPEAL
This matter comes before the Fort Peck Court of Appeals on a timely filed Notice of Appeal of a jury verdict of Guilty on the charge of Aggravated Sexual Assault of a Child, a felony.
Appellant Victor Grant, appeared pro se in the appeal notice, although he did have counsel at trial.
The Fort Peck Court of Appeals set a briefing schedule, which was duly served by mail on the parties. No briefs were filed and no one appeared on the matter.
We find that the Notice of Appeal does not state sufficient grounds for appeal since there was no brief or memorandum filed supporting the allegations stated.
IT IS HEREBY ORDERED that the appeal be, and the same is hereby, denied.